DETAILED ACTION
EXAMINER’S AMEDNEMNT
Authorization for this examiner’s amendment was given in an interview with Mr. David G. Dolezal (Reg. No. 41711) on 04/08/2022.
The application has been amended as follows: 
Claim 1:
   Line 3, the term “the input signal” has been changed to --an input signal--; line 6, the term “the signal provided” has been changed to --a signal provided--; line 9, the term “the signal provided” has been changed to --a signal provided--; lines 29-30, insert --;-- after the term “the second mode”; line 31, the term “the amplitude, B” has been changed to --an amplitude, B; line 32, the term “the amplitude, A” has been changed to --an amplitude, A--.
Claim 7:
   Line 3, the term “the signal power” has been changed to --a signal power--.
Claim 8:
   Line 3, the term “the signal power” has been changed to --a signal power--.
Claim 9:
   Lines 2 and 4, the terms “the calibration data” has been changed to --the predetermined calibration data--.

/KHAI TRAN/
Primary Examiner, Art Unit 2632              

KT
April 8, 2022                                                                                                                                                                               

REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 08/03/2021 has been entered.  Claims 1-14 are pending in this Office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a calculation unit” in claim 1 to perform the claimed function as illustrated in a Fig. 10 and specification [0204], [0262], [0065].
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a measurement apparatus comprising: a first phase splitter configured to generate, based on the signal provided at an input of said first phase splitter, a first phase signal, I1, and a first quadrature signal, Q1, said first quadrature signal in quadrature with said first phase signal; a second phase splitter configured to generate, based on the signal provided at an input of said second phase splitter, a second phase signal, I2, and a second quadrature signal, Q2, said second quadrature signal in quadrature with said second phase signal; a first multiplexer coupled to the first terminal and the second terminal and configured, in a first mode of the first multiplexer, to pass the first signal to the input of the first phase splitter and, in a second mode of the first multiplexer, to pass the second signal to the input of the first phase splitter; a second multiplexer coupled to the first terminal and the second terminal and configured, in a first mode of the second multiplexer, to pass the second signal to the input of the second phase splitter and, in a second mode of the second multiplexer, to pass the first signal to the input of the second phase splitter; a double-quadrature mixer having four inputs configured to receive the first phase signal, I1, the first quadrature signal, Q1, the second phase signal, I2, and the second quadrature signal, Q2, and an output; and a calculation unit configured to receive the output of the double-quadrature mixer, the output comprising a pair of signals, and determine one or both of: a) a phase shift of the circuit under test based on the pair of signals at said output of the double-quadrature mixer, with said first multiplexer in the first mode and the second multiplexer in the first mode, and the pair of signals at said output with said first multiplexer in the second mode and the second multiplexer in the second mode b) a gain of the circuit under test, comprising a ratio of the amplitude, B, of the second signal and the amplitude, A, of the first signal, based on the output of the double-quadrature mixer, with said first multiplexer in the first mode and the second multiplexer in the second mode, and the output of the double-quadrature mixer, with said first multiplexer in the second mode and the second multiplexer in the first mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin et al (US 2020/0106430) disclose a duty cycle correction system and low dropout (LDO) regulator based delay-locked loop (DLL).
Montemayor et al (US 2008/0057899) disclose a method and apparatus for calibrating the sideband rejection of a receiver.
Pickerd et al (US 2019/0103999) disclose a passive variable continuous time linear equalizer with attenuation and frequency control.
Izumi et al (US 2016/0315699) disclose a probe generator, optical transmission apparatus and probe generating method.
Sindhu (U.S. Pat. 8,625,991) discloses an amortization of expensive optical components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KTApril 8, 2022